932 So.2d 214 (2004)
Ever Nahon ORTIZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-78.
District Court of Appeal of Florida, Third District.
December 15, 2004.
Rehearing Denied July 25, 2006.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Lucretia A. Pitts, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and LEVY and SHEPHERD, JJ.
PER CURIAM.
We affirm the trial court's Order revoking Defendant's probation. Moreover, contrary to Appellant's suggestion that probation was not violated where he submitted to TASC evaluation despite the admission that he was discharged from the program for missing two consecutive appointments, we hold that when a court Orders anyone to submit to a program, it is inherent within the Order that the Defendant "successfully complete" the program. Appellant's remaining points are without merit and/or moot in light of our holding.